
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



INTEGRATED ALARM SERVICES GROUP, INC.
2004 STOCK INCENTIVE PLAN


        Integrated Alarm Services Group, Inc., a corporation existing under the
laws of the State of Delaware (the "Company"), hereby establishes and adopts the
following 2004 Stock Incentive Plan (the "Plan").

1.PURPOSE OF THE PLAN

        1.1.  Purpose. The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
directors, employees, consultants and advisors of the Company who are expected
to contribute to the Company's success and to achieve its long-term objectives,
which will inure to the benefit of all stockholders of the Company through the
additional incentives inherent in the Awards hereunder.

2.DEFINITIONS

        2.1.  "Affiliate" shall mean (i) any person or entity that directly, or
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company (including any Subsidiary) or (ii) any entity
in which the Company has a significant equity interest, as determined by the
Committee.

        2.2.  "Award" shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, Performance Share Award, or Deferred Stock Award
relating to Shares granted pursuant to the provisions of the Plan.

        2.3.  "Award Agreement" shall mean any written agreement, contract or
other instrument or document evidencing any Award granted by the Committee
hereunder.

        2.4.  "Board" shall mean the board of directors of the Company.

        2.5.  "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.

        2.6.  "Committee" shall mean the Compensation Committee of the Board,
consisting of no fewer than two Directors, each of whom is an independent
non-employee director within the meaning of Section 162(m)(4)(C)(i) of the Code,
or any successor provision thereto, and the NASDAQ regulations.

        2.7.  "Covered Employee" shall mean a "covered employee" within the
meaning of Section 162(m)(3) of the Code, or any successor provision thereto.

        2.8.  "Deferred Stock Award" shall mean any award of share units granted
pursuant to Section 8.

        2.9.  "Director" shall mean a non-employee member of the Board.

        2.10.  "Employee" shall mean any employee of the Company or any
Affiliate.

        2.11.  "Fair Market Value" shall mean the average of the high and low
market prices of the Company's shares on a particular reference date as reported
on the NASDAQ or a successor quotation system (or other principal exchange on
which the Company's shares are then trading) on the day immediately preceding
that date (or if there were no reported trading prices on such date, on the last
preceding date on which the trading prices were reported).

        2.12.  "Freestanding Stock Appreciation Right" shall have the meaning
set forth in Section 6.1.

        2.13.  "Limitations" shall have the meaning set forth in Section 10.5.

1

--------------------------------------------------------------------------------



        2.14.  "Option" shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Committee shall determine. Options granted
under the Plan shall be non-qualified stock options.

        2.15.  "Participant" shall mean an Employee, Director, consultant or
advisor who is selected by the Committee to receive an Award under the Plan.

        2.16.  "Payee" shall have the meaning set forth in Section 13.1.

        2.17.  "Performance Share Award" shall mean any grant pursuant to
Section 9 of a unit valued by reference to a designated number of Shares, which
value may be paid to the Participant by delivery of such property as the
Committee shall determine, including cash, Shares, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

        2.18.  "Performance Period" shall mean that period established by the
Committee at the time any Performance Share Award is granted or at any time
thereafter during which any performance goals specified by the Committee with
respect to such Award are to be measured.

        2.19.  "Restricted Stock" shall mean any Share or Share Unit issued with
the restriction that the holder may not sell, transfer, pledge or assign such
Share and with such other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

        2.20.  "Restricted Period" shall have the meaning set forth in
Section 7.1.

        2.21.  "Shares" shall mean the shares of common stock of the Company,
par value $0.001 per share.

        2.22.  "Share Unit" shall mean a right denominated by the value of a
Share granted pursuant to the Plan

        2.23.  "Stock Appreciation Right" shall mean the right granted to a
Participant pursuant to Section 6.

        2.24.  "Subsidiary" shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if, at the time
of the granting of the Award, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing more than 50% of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

        2.25.  "Substitute Awards" shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

        2.26.  "Tandem Stock Appreciation Right" shall have the meaning set
forth in Section 6.1.

3.SHARES SUBJECT TO THE PLAN

        3.1.  Number of Shares. (a) Subject to adjustment as provided in
Section 12.2, a total of 1,200,000 Shares shall be authorized for grant under
the Plan. Any Shares that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against this limit as one (1) Share for every one
(1) Share granted. Any Shares that are subject to Awards other than Options or
Stock Appreciation Rights shall be counted against this limit as two (2) Shares
for every one (1) Share granted.

2

--------------------------------------------------------------------------------



        (b)   If any Shares subject to an Award are forfeited, expire or
otherwise terminate without issuance of such Shares, or any Award is settled for
cash or otherwise does not result in the issuance of all or a portion of the
Shares subject to such Award, the Shares shall, to the extent of such
forfeiture, expiration, termination, cash settlement or non-issuance, again be
available for Awards under the Plan, subject to Section 3.1(f) below.

        (c)   In the event that (i) any Option or other Award granted hereunder
is exercised through the tendering of Shares (either actually or by attestation)
or by the withholding of Shares by the Company, or (ii) withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then only the number of Shares issued net of the Shares
tendered or withheld shall be counted for purposes of determining the maximum
number of Shares available for grant under the Plan.

        (d)   Substitute Awards shall not reduce the Shares authorized for grant
under the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors or any Affiliate prior to such acquisition or combination.

        (e)   Any Shares that again become available for grant pursuant to this
Section 3 shall be added back as one (1) Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and as two (2) Shares if such
Shares were subject to Awards other than Options or Stock Appreciation Rights
granted under the Plan.

        3.2.  Character of Shares. Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares or shares purchased in the
open market or otherwise.

4.ELIGIBILITY AND ADMINISTRATION

        4.1.  Eligibility. Any Employee, Director, consultant or advisor shall
be eligible to be selected as a Participant.

        4.2.  Administration. a) The Plan shall be administered by the
Committee. The Directors may remove from, add members to, or fill vacancies on,
the Committee.

        (b)   The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees, Directors, consultants and advisors
to whom Awards may from time to time be granted hereunder; (ii) determine the
type or types of Awards, not inconsistent with the provisions of the Plan, to be
granted to each Participant hereunder; (iii) determine the number of Shares to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property, subject
to Section 8.1; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property

3

--------------------------------------------------------------------------------



and other amounts payable with respect to an Award made under the Plan shall be
deferred either automatically or at the election of the Participant;
(vii) determine whether, to what extent and under what circumstances any Award
shall be canceled or suspended; (viii) interpret and administer the Plan and any
instrument or agreement entered into under or in connection with the Plan,
including any Award Agreement; (ix) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect;
(x) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (xi) determine
whether any Award will have rights for the payment of dividends or dividend
equivalents; and (xii) make any other determination and take any other action
that the Committee deems necessary or desirable for administration of the Plan.

        (c)   Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, any
stockholder and any Employee or any Affiliate. A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.
Notwithstanding the foregoing or anything else to the contrary in the Plan, any
action or determination by the Committee specifically affecting or relating to
an Award to a Director shall require the prior approval of the Board.

        (d)   The Committee may delegate to a committee of one or more directors
of the Company or, to the extent permitted by law, to one or more officers or a
committee of officers the right to grant Awards to Employees who are not
Directors or officers of the Company and to consultants and advisors and to
cancel or suspend Awards to Employees who are not Directors or officers of the
Company and to consultants and advisors.

5.OPTIONS

        5.1.  Grant of Options. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
shall be subject to the terms and conditions of this Section 5 and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.

        5.2.  Award Agreements. All Options granted pursuant to this Section 5
shall be evidenced by a written Award Agreement in such form and containing such
terms and conditions as the Committee shall determine which are not inconsistent
with the provisions of the Plan. Granting of an Option pursuant to the Plan
shall impose no obligation on the recipient to exercise such Option. Any
individual who is granted an Option pursuant to this Section 5 may hold more
than one Option granted pursuant to the Plan at the same time.

        5.3.  Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Section 5 shall not be less than 100% of the Fair Market Value of such
Share on the date of grant of such Option. Other than pursuant to Section 12.2,
the Committee shall not be permitted to (a) lower the option price per Share of
an Option after it is granted, (b) cancel an Option when the option price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award (other than in connection with Substitute Awards), and (c) take
any other action with respect to an Option that may be treated as a repricing
under the rules and regulations of the NASDAQ.

        5.4.  Option Period. The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of ten years from the date the Option is granted, except in
the event of death or disability.

        5.5.  Exercise of Options. Vested Options granted under the Plan shall
be exercised by the Participant (or by the Participant's executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement) as to all or part of the Shares covered thereby, by the giving of

4

--------------------------------------------------------------------------------




written notice of exercise to the Company or its designated agent, specifying
the number of Shares to be purchased, accompanied by payment of the full
purchase price for the Shares being purchased. Unless otherwise provided in an
Award Agreement, full payment of such purchase price shall be made at the time
of exercise and shall be made (a) in cash or by certified check or bank check or
wire transfer of immediately available funds, (b) by tendering previously
acquired Shares (either actually or by attestation, valued at their then Fair
Market Value) that have been owned for a period of at least six months (or such
other period to avoid accounting charges against the Company's earnings), (c) if
the Shares are traded on the NASDAQ or another principal exchange, through the
delivery of irrevocable instructions to a broker approved by the Committee to
deliver promptly to the Company an amount equal to the purchase price, (d) with
the consent of the Committee, by delivery of other consideration (including,
where permitted by law and the Committee, other Awards) having a Fair Market
Value on the exercise date equal to the total purchase price, (e) with the
consent of the Committee, by withholding Shares otherwise issuable in connection
with the exercise of the Option, (f) through any other method specified in an
Award Agreement, or (g) any combination of any of the foregoing. The notice of
exercise, accompanied by such payment, shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such issuance. Except
under certain circumstances contemplated by Section 11 or as may be set forth in
an Award Agreement with respect to death or disability of a Participant, Options
will not be exercisable before the expiration of one year from the date the
Option is granted.

        5.6.  Form of Settlement. In its sole discretion, the Committee may
provide, at the time of grant, that the Shares to be issued upon an Option's
exercise shall be in the form of Restricted Stock or other similar securities,
or may reserve the right so to provide after the time of grant.

6.STOCK APPRECIATION RIGHTS

        6.1.  Grant and Exercise. The Committee may provide Stock Appreciation
Rights (a) in conjunction with all or part of any Option granted under the Plan
or at any subsequent time during the term of such Option ("Tandem Stock
Appreciation Right"), (b) in conjunction with all or part of any Award (other
than an Option) granted under the Plan or at any subsequent time during the term
of such Award, or (c) without regard to any Option or other Award (a
"Freestanding Stock Appreciation Right"), in each case upon such terms and
conditions as the Committee may establish in its sole discretion.

        6.2.  Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:

        Upon the exercise of a Stock Appreciation Right, the holder shall have
the right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise or such other amount as the Committee shall so determine at any
time during a specified period before the date of exercise over (ii) the grant
price of the right on the date of grant, or in the case of a Tandem Stock
Appreciation Right granted on the date of grant of the related Option, as
specified by the Committee in its sole discretion, which, except in the case of
Substitute Awards or in connection with an adjustment provided in Section 12.2,
shall not be less than the Fair Market Value of one Share on such date of grant
of the right or the related Option, as the case may be.

        Upon the exercise of a Stock Appreciation Right, the Committee shall
determine in its sole discretion whether payment shall be made in cash, in whole
Shares or other property, or any combination thereof.

5

--------------------------------------------------------------------------------



        Any Tandem Stock Appreciation Right may be granted at the same time as
the related Option is granted or at any time thereafter before exercise or
expiration of such Option.

        Any Tandem Stock Appreciation Right related to an Option may be
exercised only when the related Option would be exercisable and the Fair Market
Value of the Shares subject to the related Option exceeds the option price at
which Shares can be acquired pursuant to the Option. In addition, (i) if a
Tandem Stock Appreciation Right exists with respect to less than the full number
of Shares covered by a related Option, then an exercise or termination of such
Option shall not reduce the number of Shares to which the Tandem Stock
Appreciation Right applies until the number of Shares then exercisable under
such Option equals the number of Shares to which the Tandem Stock Appreciation
Right applies, and (ii) no Tandem Stock Appreciation Right granted under the
Plan to a person then subject to Section 16 of the Exchange Act shall be
exercised during the first six months of its term for cash.

        Any Option related to a Tandem Stock Appreciation Right shall no longer
be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised and vice versa, subject to Section 6.2(d).

        The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient. The Committee may impose such other conditions or
restrictions on the terms of exercise and the exercise price of any Stock
Appreciation Right, as it shall deem appropriate, including providing that the
grant price of a Tandem Stock Appreciation Right may be less than the Fair
Market Value on the date of grant if the Tandem Stock Appreciation Right is
added to an Option following the date of the grant of the Option. In connection
with the foregoing, the Committee shall consider the applicability and effect of
Section 162(m) of the Code.

        Notwithstanding the foregoing provisions of this Section 6.2(g), but
subject to Section 12.2, a Freestanding Stock Appreciation Right shall not have
(i) grant price less than Fair Market Value on the date of grant, or (ii) a term
of greater than ten years. In addition to the foregoing, but subject to
Section 12.2, the grant price of any Stock Appreciation Right shall not be
reduced after the date of grant.

        The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.

7.RESTRICTED STOCK AWARDS

        7.1.  Grants. Awards of Restricted Stock may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan
(a "Restricted Stock Award"). A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the "Restriction Period"). The provisions of Restricted Stock Awards
need not be the same with respect to each recipient. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the
issuance of Restricted Stock.

        7.2.  Award Agreements. The terms of any Restricted Stock Award granted
under the Plan shall be set forth in a written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan.

        7.3.  Rights of Holders of Restricted Stock. Beginning on the date of
grant of a Restricted Stock Award in the form of actual Shares and subject to
execution of the Award Agreement, the Participant shall become a shareholder of
the Company with respect to all Shares subject to the Award Agreement and shall
have all of the rights of a shareholder, including the right to vote such Shares
and the right to receive distributions made with respect to such Shares;
provided, however, that any Shares or any other

6

--------------------------------------------------------------------------------




property (other than cash) distributed as a dividend or otherwise with respect
to any Restricted Shares as to which the restrictions have not yet lapsed shall
be subject to the same restrictions as such Restricted Shares. The Committee
shall have the discretion to provide dividend equivalents in connection with the
grant of a Restricted Stock Award in the form of Share Units, subject to the
same restrictions as in the preceding sentence.

        7.4.  Minimum Vesting Period. Except for certain limited situations
(including the death, disability or retirement of the Participant or a Change of
Control referred to in Section 11), Restricted Stock Awards subject solely to
continued employment restrictions shall have a Restriction Period of not less
than three years from date of grant (but permitting pro-rata vesting over such
time); provided, that the provisions of this Section 7.4 shall not be applicable
to any Substituted Awards or grants of Restricted Stock in payment of
Performance Share Awards pursuant to Section 9. Subject to the foregoing
three-year minimum vesting requirement, the Committee may, in its sole
discretion, waive the forfeiture period and any other conditions set forth in
any Award Agreement subject to such terms and conditions as the Committee shall
deem appropriate.

8.DEFERRED STOCK AWARDS

        8.1.  Stock and Administration. Other Awards that are valued in whole or
in part by reference to, or are otherwise based on, Shares ("Deferred Stock
Awards") may be granted hereunder to Participants, either alone or in addition
to other Awards granted under the Plan, and such Deferred Stock Awards shall
also be available as a form of payment in the settlement of other Awards granted
under the Plan, or other compensation payable outside the Plan. Deferred Stock
Awards shall be paid only in Shares. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Employees and
Directors to whom and the time or times at which such Deferred Stock Awards
shall be made, the number of Shares to be granted pursuant to such Awards, and
all other conditions of the Awards. The provisions of Deferred Stock Awards need
not be the same with respect to each recipient. Except for certain limited
situations (including the death, disability or retirement of the Participant or
a Change of Control referred to in Section 11), Deferred Stock Awards subject to
any continued employment restrictions shall be subject to restrictions imposed
by the Committee for a period of not less than three years from date of grant
(but permitting pro-rata vesting over such time); provided, that such
restrictions shall not be applicable to any Substituted Awards, grants of
Deferred Stock Awards in payment of Performance Share Awards pursuant to
Section 9, or grants of Deferred Stock Awards in payment of other compensation
payable outside the Plan.

        8.2.  Terms and Conditions. Shares (including securities convertible
into Shares) subject to Awards granted under this Section 8 may be issued for no
consideration or for such minimum consideration as may be required by applicable
law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Section 8 shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

9.PERFORMANCE SHARE AWARDS

        9.1.  Terms of Performance Share Awards. Performance Share Awards may be
issued hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Share Award;
provided, however, that a Performance Period shall not be shorter than three
years nor longer than five years. Except as provided in Section 11 or as may be
provided in an Award Agreement, Performance Share Awards will be distributed
only after the end of the relevant Performance Period. Performance Share Awards
may be paid in cash, Shares, other property, or any combination thereof, in the
sole discretion of the Committee at the time of payment. The performance goals
to be achieved for each Performance Period shall be conclusively determined by
the Committee and may be based upon the criteria set forth in

7

--------------------------------------------------------------------------------




Section 10.2. The amount of the Award to be distributed shall be conclusively
determined by the Committee. Performance Share Awards may be paid in a lump sum
or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis.

10.CODE SECTION 162(m) PROVISIONS

        10.1.  Covered Employees. Notwithstanding any other provision of the
Plan, if the Committee determines at the time a Performance Share Award is
granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Section 10
is applicable to such Award.

        10.2.  Performance Criteria. If a Performance Share Award is subject to
this Section 10, then the lapsing of restrictions thereon and the distribution
of cash, Shares or other property pursuant thereto, as applicable, shall be
subject to the achievement of one or more objective performance goals
established by the Committee, which shall be based on the attainment of
specified levels of one or any combination of the following: [account
acquisition; account retention; revenue growth; operating income; reductions in
operating expenses; earnings before taxes; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; pre-tax income
before allocation of bonus'; earnings per share; net income; return on
stockholders' equity; return on assets; return on invested capital; attainment
of strategic and operational initiatives; appreciation in and/or maintenance of
the price of the Shares or any other publicly-traded securities of the Company;
market share, and/or comparisons with various stock market indices] of the
Company or any Affiliate, division or business unit of the Company for or within
which the Participant is primarily employed. Such performance goals also may be
based solely by reference to the Company's performance or the performance of an
Affiliate, division or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. The Committee may also exclude the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company's management, or (c) cumulative
changes in accounting standards, each as calculated in accordance with generally
accepted accounting principles and disclosed in the Company's financial
statements, notes to the financial statements, or management's discussion and
analysis. Such performance goals shall be set by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

        10.3.  Adjustments. Notwithstanding any provision of the Plan (other
than Section 11), with respect to any Performance Share Award that is subject to
this Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals, except in the case of the death or
disability of the Participant.

        10.4.  Restrictions. The Committee shall have the power to impose such
other restrictions on Awards subject to this Section 10 as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Section 162(m)(4)(c) of
the Code, or any successor provision thereto.

        10.5.  Limitations on Grants to Individual Participant. Subject to
adjustment as provided in Section 12.2, no Participant may be granted during any
consecutive 36-month period (i) Options or Stock Appreciation Rights with
respect to more than 300,000 shares or (ii) Performance Share Awards that could
result in the payment of more than 150,000 shares (the "Limitations"). If an
Award is cancelled, the cancelled Award shall continue to be counted toward the
applicable limitations.

8

--------------------------------------------------------------------------------



11.CHANGE OF CONTROL PROVISIONS

        11.1.  Impact of Change of Control. The terms of any Award may provide
in the Award Agreement evidencing the Award that, upon a "Change of Control" of
the Company (as that term may be defined therein), (a) Options and Stock
Appreciation Rights outstanding as of the date of the Change of Control
immediately vest and become fully exercisable, (b) restrictions and deferral
limitations on Restricted Stock lapse and the Restricted Stock become free of
all restrictions and limitations and become fully vested, (c) all Performance
Share Awards shall be considered to be earned and payable (either in full or
pro-rata based on the portion of Performance Period completed as of the date of
the Change in Control), and any deferral or other restriction shall lapse and
such Performance Share Awards shall be immediately settled or distributed,
(d) the restrictions and deferral limitations and other conditions applicable to
any Deferred Stock Awards or any other Awards shall lapse, and such Deferred
Stock Awards or such other Awards shall become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the original grant, and (e) such other additional benefits as the
Committee deems appropriate shall apply, subject in each case to any terms and
conditions contained in the Award Agreement evidencing such Award. For purposes
of the Plan, a "Change of Control" shall mean an event described in an Award
Agreement evidencing the Award or such other event as determined in the sole
discretion of the Board. Notwithstanding any other provision of the Plan, the
Committee, in its discretion, may determine that, upon the occurrence of a
Change of Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and such Participant shall receive, with respect to each Share
subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change of Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

        11.2.  Assumption Upon Change of Control. Notwithstanding the foregoing,
the terms of any Award Agreement may also provide that, if in the event of a
Change of Control the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award or Deferred Stock Award, then
each outstanding Option, Stock Appreciation Right, Restricted Stock Award or
Deferred Stock Award shall not be accelerated as described in Sections 11.1(a),
(b) and (d). For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Restricted Stock Award or Deferred Stock Award shall be
considered assumed or substituted for if following the Change of Control the
award confers the right to purchase or receive, for each Share subject to the
Option, Stock Appreciation Right, Restricted Stock Award or Deferred Stock Award
immediately prior to the Change of Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change of Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change of Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, Stock Appreciation Right, Restricted Stock Award or Deferred Stock
Award, for each Share subject thereto, will be solely common stock of the
successor company substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change of Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding. Notwithstanding the foregoing, on
such terms and conditions as may be set forth in an Award Agreement, in the
event of a termination of a Participant's employment in such successor company
within a specified time

9

--------------------------------------------------------------------------------




period following such Change in Control, each Award held by such Participant at
the time of the Change in Control shall be accelerated as described in
Sections 11.1(a), (b) and (d) above.

12.GENERALLY APPLICABLE PROVISIONS

        12.1.  Amendment and Modification of the Plan. The Board may, from time
to time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the NASDAQ or any rule or regulation of
any other principal exchange or quotation system on which Shares are then listed
or quoted; provided that the Board may not amend the Plan in any manner that
would result in noncompliance with Rule 16b-3 of the Exchange Act; and further
provided that the Board may not, without the approval of the Company's
stockholders, amend the Plan to (a) increase the number of Shares that may be
the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend any provision of Section 5.3, (e) increase the maximum permissible
term of any Option specified by Section 5.4, or (f) amend any provision of
Section 10.5. In addition, no amendments to, or termination of, the Plan shall
in any way impair the rights of a Participant under any Award previously granted
without such Participant's consent.

        12.2.  Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Shares or the
value thereof, such adjustments and other substitutions shall be made to the
Plan and to Awards as the Committee, in its sole discretion, deems equitable or
appropriate, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan and, in the aggregate or to
any one Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

        12.3.  Transferability of Awards. Unless otherwise authorized by the
Committee in an Award Agreement, no Award and no Shares subject to Awards
described in Section 8 that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution or pursuant to qualified domestic relations
order (as defined by the Code), and such Award may be exercised during the life
of the Participant only by the Participant or the Participant's guardian or
legal representative.

        12.4.  Termination of Employment. The Committee shall determine and set
forth in each Award Agreement whether any Awards granted in such Award Agreement
will continue to be exercisable, and the terms of such exercise, on and after
the date that a Participant ceases to be employed by or to provide services to
the Company or any Affiliate, whether by reason of death, disability, voluntary
or involuntary termination of employment or services, or otherwise. The date of
termination of a Participant's employment or services will be determined by the
Committee, which determination will be final.

        12.5.  Deferral; Dividend Equivalents. The Committee shall be authorized
to establish procedures pursuant to which the payment of any Award may be
deferred. Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award (including any deferred Award) may, if so determined by
the Committee, be entitled to receive, currently or on a deferred basis, cash,
stock or other property dividends, or cash payments in amounts equivalent to
cash, stock or other property dividends on Shares with respect to the number of
Shares covered by the Award, as determined by the

10

--------------------------------------------------------------------------------




Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Shares or
otherwise reinvested.

13.MISCELLANEOUS

        13.1.  Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (any such
person, a "Payee") net of any applicable Federal, State and local taxes required
to be paid or withheld as a result of (a) the grant of any Award, (b) the
exercise of an Option or Stock Appreciation Rights, (c) the delivery of Shares
or cash, (d) the lapse of any restrictions in connection with any Award or
(e) any other event occurring pursuant to the Plan. The Company or any Affiliate
shall have the right to withhold from wages or other amounts otherwise payable
to such Payee such withholding taxes as may be required by law, or to otherwise
require the Payee to pay such withholding taxes. If the Payee shall fail to make
such tax payments as are required, the Company or its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Payee or to take such other action as
may be necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligation for the payment of such taxes by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value) that
have been owned for a period of at least six months (or such other period to
avoid accounting charges against the Company's earnings), or by directing the
Company to retain Shares (up to the employee's minimum required tax withholding
rate) otherwise deliverable in connection with the Award.

        13.2.  Right of Discharge Reserved; Claims to Awards. Nothing in the
Plan nor the grant of an Award hereunder shall confer upon any Employee,
Director, consultant or advisor the right to continue in the employment or
service of the Company or any Affiliate or affect any right that the Company or
any Affiliate may have to terminate the employment or service of (or to demote
or to exclude from future Awards under the Plan) any such Employee, Director,
consultant or advisor at any time for any reason. Except as specifically
provided by the Committee, the Company shall not be liable for the loss of
existing or potential profit from an Award granted in the event of termination
of an employment or other relationship. No Employee or Participant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees or Participants under the Plan.

        13.3.  Prospective Recipient. The prospective recipient of any Award
under the Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

        13.4.  Cancellation of Award. Notwithstanding anything to the contrary
contained herein, all outstanding Awards granted to any Participant shall be
canceled if the Participant, without the consent of the Company, while employed
by the Company or any Affiliate or after termination of such employment or
service, establishes a relationship with a competitor of the Company or any
Affiliate or engages in activity that is in conflict with or adverse to the
interest of the Company or any Affiliate, as determined by the Committee in its
sole discretion.

        13.5.  Stop Transfer Orders. All certificates for Shares delivered under
the Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

11

--------------------------------------------------------------------------------



        13.6.  Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan and any Stock Appreciation Rights constitute a
special incentive payment to the Participant and shall not be taken into
account, to the extent permissible under applicable law, as compensation for
purposes of any of the employee benefit plans of the Company or any Affiliate
except as may be determined by the Committee or by the Board or board of
directors of the applicable Affiliate.

        13.7.  Other Plans. Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

        13.8.  Severability. If any provision of the Plan shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (a) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (b) not
affect any other provision of the Plan or part thereof, each of which shall
remain in full force and effect. If the making of any payment or the provision
of any other benefit required under the Plan shall be held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.

        13.9.  Construction. All references in the Plan to "Section or
"Sections," are intended to refer to the Section or Sections, as the case may
be, of the Plan. As used in the Plan, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."

        13.10.  Unfunded Status of the Plan. The Plan is intended to constitute
an "unfunded" plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

        13.11.  Governing Law. The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

        13.12.  Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan by the holders of a majority
of the shares entitled to vote at a duly constituted meeting of the stockholders
of the Company. The Plan shall be null and void and of no effect if the
foregoing condition is not fulfilled and in such event each Award shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect. Awards may be granted under the Plan at any time and from time
to time on or prior to the fifth anniversary of the effective date of the Plan,
on which date the Plan will expire except as to Awards then outstanding under
the Plan. Such outstanding Awards shall remain in effect until they have been
exercised or terminated, or have expired.

12

--------------------------------------------------------------------------------



        13.13.  Foreign Employees. Awards may be granted to Participants who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Participants
employed in the United States as may, in the judgment of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy. The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company's obligation with respect to tax
equalization for Employees on assignments outside their home country.

        13.14.  Captions. The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



INTEGRATED ALARM SERVICES GROUP, INC. 2004 STOCK INCENTIVE PLAN
